DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 9 February 2021, in the matter of Application N° 16/909,247.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50 have been canceled.  Claims 51-70 have been added and are supported b the originally-filed disclosure.  None of the newly added claims has been additionally amended.
The issue of new matter is thus moot.
Thus, claims 51-70 now represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 3 February 2021 is acknowledged and has been considered.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51, 53, 55-62, 64-67, 69, and 70 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ancira et al. (US Pre-Grant Publication Nº 2004/0137077 A1; IDS reference).
The limitations of claim 51 recite a method of treating a wart on a human in need thereof comprising the topical administration of a composition comprising about 40-50% w/w of hydrogen peroxide.  Claim 62 recites a method of treating a wart on a human in need thereof comprising the topical administration of a composition comprising about 40-50% w/w of hydrogen peroxide and a surface tension modifying agent.
Ancira discloses methods of treating seborrheic keratosis (aka senile warts per ¶[0005]), warts, and warty dyskeratosis comprising the topical application of compositions containing at least 23% hydrogen peroxide (see e.g., claims 1, 52, 73, and 74).  More specific amounts of hydrogen peroxide are disclosed in claim 4 (about 40-50%) and claim 5 (about 43-48%).  Of particular note, for example, is the composition disclosed in claim 58 which comprises about 35% hydrogen peroxide and about 14% ethanol.  Paragraph [0050] is noted as further defining the amount of alcohol (i.e., ethanol) which may be used in the practiced compositions as ranging from 10-20 percent.  Paragraph [0038] and claim 25 expand on the compositional definition of the alcohols which may be used in the compositions as including ethanol, butanol, propanol, pentanol, hexanol, octanol, nonanol, decanol, 2-butanol, 2-pentanol, and benzyl alcohol.  The Examiner notes that 2-propanol is not expressly disclosed by Ancira.  However, the generic form of propanol is and in the same sentence as other linear alcohols as pentanol and 2-pentanol, for instance.  As such, the Examiner concludes that 2-propanol would have been immediately understood as being envisioned by the skilled artisan at the time the instant invention was filed.  The foregoing is considered to teach the limitations of claims: 51, 53, 55-58, 62, 64-67, and 69.
The limitations recited by claims 59 and 70 requires that the method of administration is carried out in combination with one or more methods of mechanically, physically, or chemically enhancing the penetration of the applied composition to the lesion.
The Case Histories disclosed by Ancira (e.g., Case History Number 1 at ¶[0066]) observe that the seborrheic keratosis being treated was dark brown with a hard, shiny surface that resisted composition penetration on the first four applications and that a drop of 35% hydrogen peroxide seborrheic keratosis composition was allowed to stand on the lesion for approximately 2 minutes on each of the first four applications.  Such is considered to teach the chemical treatment of the wart prior to application of the composition on a fifth application to treat the offending lesion.
Example 1 (see ¶[0095]-¶[0109]) additionally discloses a treatment regimen that first cleanses the seborrheic keratoses with a cleansing composition (i.e., physical, chemical, and/or mechanical surface treatment) prior to applying a 50% hydrogen peroxide composition consistent with the practiced invention to the offending keratoses.  Following the application and drying, if the desired reaction is not seen on the keratoses, a second application is made.  See ¶[0099], ¶[0101], and ¶[0104].  The area is also rechecked on weekly intervals.  See ¶[0109].
Such is considered to read on the limitations of claims 59-61 and 70.
Thus, the reference is considered to teach the limitations of the recited invention.

	







Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Ancira et al. (US Pre-Grant Publication Nº 2004/0137077 A1; IDS reference) in view of Tichy et al. (US Pre-Grant Publication Nº 2006/0198798 A1; IDS reference) and Lindahl (US Pre-Grant Publication Nº 2002/0031556 A1; IDS reference).

The limitations recited by claims 51, 53, 55-62, 64-67, 69, and 70 are discussed above.
The limitations of claims 52 and 63 recite that the compositions applied in the methods of claims 51 and 62, respectively, will further comprise a stabilizing agent selected from such agents as stannates, sodium pyrophosphate, and organophosphonates.
Claim 54 narrows the applied composition of claim 51 to one that further comprises an alcohol in an amount ranging from about 1% w/w to about 5% w/w.  Claim 68 narrows the applied composition of claim 62 to one that comprises about 45% w/w of hydrogen peroxide and about 5% w/w of the surface tension modifying agent.
The teachings of Ancira are presented above.
Of particular note is that the reference discloses methods for treating seborrheic keratosis (aka senile warts), warts, and wart dyskeratosis by topically applying compositions comprising hydrogen peroxide in amounts such as about 43% w/w to about 48% w/w (see e.g., claim 5).  The reference is also noted as disclosing the use of compounds that meet the limitations defining the surface tension modifying agent, namely alcohols such as propanol.  The reference discloses the use of varying percentages of alcohol throughout the reference.  Particular note is drawn to ¶[0050] that teaches the composition using about 10-20% w/w ethanol.
Thus, while the reference does expressly teach a lower limit of about 10% w/w of ethanol (i.e., surface tension modifying agent), Ancira is deficient insomuch as it fails to teach using any amounts that are smaller than this.
However, the Examiner presents the teachings of Tichy as a showing in the prior art that not only remedies the foregoing deficiencies, but renders the limitations of claims 54 and 68 obvious, even potentially defining the compositions of Ancira as being stable.
Tichy, like Ancira, is directed to topically applied disinfectant and sterilant compositions comprising peroxides in amounts up to 25% by weight of the composition (see e.g., Abstract; claims).  The Examples are noted as employing different alcohols as well, for instance, Example 2 uses 9% isopropanol (aka 2-propanol) and Example 3 uses 15% ethanol.  Of particular note is that ¶[0017] states the following concerning the alcohols used:
“In one embodiment, the aliphatic alcohols can be C1 to C5 alcohols including methanol, ethanol, propanol and isopropanol, butanols, and pentanols, due to their availability and lower boiling points. This being stated, it has been discovered that polyhydric alcohols can be particularly effective in enhancing the disinfectant and sterilant potency of the compositions of the present invention, as well as provide some degree of added stabilization. Without being limited by theory, it is believed that the increased number of hydroxyl groups in the polyhydric alcohols enhance the potency of the disinfectant and sterilant solutions by interacting with the aqueous medium and the peracid thereby stabilizing the solution. The increase in the hydroxyl groups may also increase the number of hydroxyl radicals or groups in the disinfectant/sterilant solutions thereby further enhancing the potency or kill ability of the solutions/dispersions.” 

Paragraph [0018] discloses that the alcohols of the practiced invention will range from as broadly as 0-95% by weight to as narrow as, and as most preferably as about 5-15% by weight of the composition.  What the ordinarily skilled artisan will readily glean from these teachings is that the amounts of alcohol which are taught by Tichy clearly overlap with the amounts which are taught by Ancira.  To that end, a person of skill in the art in possession of the combined teachings of Ancira and Tichy will have a reasonable expectation of producing a composition, safe for contact with human skin, which contains high percentages of stabilized hydrogen peroxide.  Tichy remedies the teachings of Ancira by teaching that the same alcohols which are used by Ancira are also used by Tichy and have added some degree of stabilization.  Thus, absent a clear showing of evidence to the contrary, the teachings of Ancira are considered to teach administering a stabilized form of hydrogen peroxide, as evidenced by Tichy.

Ancira and Tichy are also noted as being deficient with respect to formulations incorporating the recited stabilizing agents such as those defined in claims 52 and 63.  In fact, the reference teachings using unstabilized hydrogen peroxide in its methods (see e.g., ¶[0050] and ¶[0059]-¶[0061]).
The foregoing discussion of the teachings of Ancira and Tichy present a case whereby it would be understood and reasonably expected by the skilled artisan that the hydrogen peroxide/alcohol formulations of Ancira are in fact rendered stable by the presence of the alcohol compounds which are disclosed.  Evidence in support of this position is provided by the teachings of Tichy.
However, neither Ancira nor Tichy disclose the use of the compounds of claims 56 and 72 to accomplish stabilizing hydrogen peroxide.
Lindahl does, however, like Ancira and Tichy, produce topically administered hydrogen peroxide compositions, this time expressly disclosing that the peroxide component is stabilized (see e.g., Abstract).  Compounds which are expressly disclosed as being used to accomplish this property are stannate salts (e.g., Abstract), pyrophosphates, and phosphonic acid (see e.g., claims 15 and 16).  Lindahl further adds the following at ¶[0030]:
“The composition exhibits significantly enhanced stabilization of the hydrogen peroxide compared to common solutions of hydrogen peroxide. In an experiment performed and disclosed herein, the mean inhibition concentrations hydrogen peroxide was more than 20 times more effective in the present composition at 1 wt. % concentration than in an NF solution diluted with water to 1 wt. %. Furthermore, the composition is capable of maintaining a concentration of hydrogen peroxide efficacy of at least 90% after two years of storage at ambient temperatures. Thus, the composition is capable of meeting or exceeding requirements for use as a topical pharmaceutical agent.”

The Examiner immediately notes that a key deficiency of Lindahl is that the amounts of hydrogen peroxide which are used in the practiced invention are far below those which are instantly claimed; about 2 wt% versus the instantly claimed about 40-50% w/w.  However, what the skilled artisan will very reasonably expect is that the presence of such a stabilizing agent as disclosed above, in combination with an ordinary (i.e., unstabilized) hydrogen peroxide composition, will not only markedly improve its efficacy as a topical disinfectant, but also improve its shelf-life.
Thus, based on the combined teachings of the Ancira, Tichy, and Lindahl, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the instant method as well as the administered composition.  As discussed above, the teachings of Ancira and Tichy are considered to provide the skilled artisan with a reasonable expectation of producing a stabilized topical hydrogen peroxide composition by virtue of combining the high levels of hydrogen peroxide with the same alcohols and amounts thereof as are taught by Tichy.  Tichy adds that these alcohols demonstrate providing a degree of stabilization.  Further combination of the teachings of Ancira with Lindahl lend the skilled artisan a reasonable expectation of not only producing a stabilized topical hydrogen peroxide composition, but also one which will possess improved efficacy and shelf-life.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instant application, absent a clear showing of evidence to the contrary.

Nonstatutory, Obviousness-type Double Patenting (ODP)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of Shanler et al. (USPN 9,675,639 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claims 51 and 62 are directed to a method of treating a wart comprising  the topical administration of a composition comprising about 40-50% w/w of hydrogen peroxide.  Stabilizers (e.g., claims 52 and 63) and an alcohol such as 2-propanol (e.g., claims 53-56 and 64-68) are co-formulated.
Claims 1 and 44 disclose topical compositions comprising about 25-70% w/w of hydrogen peroxide and about 1-5% w/w 2-propanol.  Claim 51 of the ‘639 patent discloses a method of treating a skin condition by topically administering a composition comprising about 25-70% w/w of hydrogen peroxide and about 1-5% w/w 2-propanol.  The remainder of the compositional limitations and properties thereto are set forth in the remaining claims.
Of particular note is that the method of treating claims which administer the practiced composition are also considered to contribute to the double patenting rejection because they disclose the instantly claimed composition.  They are considered relevant since the method claims were rejoined at the time of allowance.  See MPEP §821.04(b).
Thus, the Examiner thus considers the practiced and instant inventions to be obvious variants of one another such that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of arriving at the instantly claimed method which treats skin conditions using the recited apparatus/composition, absent a clear showing of evidence to the contrary.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18-25 of Shanler et al. (USPN 9,980,983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claims 51 and 62 are directed to a method of treating a wart comprising  the topical administration of a composition comprising about 40-50% w/w of hydrogen peroxide.  Stabilizers (e.g., claims 52 and 63) and an alcohol such as 2-propanol (e.g., claims 53-56 and 64-68) are co-formulated.
Claim 1 of the ‘983 patent is directed to a method of treating seborrheic keratosis in a human in need thereof, comprising topically administering to the human a composition comprising about 40% w/w of stabilized hydrogen peroxide, wherein the compound used to stabilize the hydrogen peroxide comprises stannate, sodium pyrophosphate, organophosphonate, nitrate, phosphoric acid, colloidal silicate, or a combination thereof.  Claim 19 discloses that the composition further comprises an alcohol.
Where the practiced invention differs from the instantly claimed invention is that the identity of the alcohol (aka surface tension modifying agent) and the amount used are not set forth.  Similarly, the instantly claimed method does not recite the properties or pH levels disclosed by the reference ‘983 patent.  Despite these gaps, the ordinarily skilled artisan would have had a reasonable expectation of successfully producing the instantly claimed composition. 
As discussed above, in accordance with MPEP §821.04(b), the ‘938 patent is subject to analysis and rejection under obviousness-type double patenting as the parent application (14/692,665, published as USPN 9,675,639) rejoined the method of treating claims at the time of allowance.  Thus, in considering the composition which is administered in the method of the ‘983 patent, the ordinarily skilled will recognize that the instant composition and composition administered by the patented method are obvious variants of one another.
Thus, the Examiner thus considers the practiced and instant inventions to be obvious variants of one another such that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of arriving at the instantly claimed method which treats skin conditions using the recited apparatus/composition, absent a clear showing of evidence to the contrary.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-27 of Shanler et al. (USPN 10,653,721 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The key difference between the instant application and reference ‘721 method is the scope of the administered composition.  Both inventions are directed to treating warts.  However, reference claim 1 discloses administering a composition that is closer in scope to instant claims 54, 57, and 68.
As discussed above, in accordance with MPEP §821.04(b), reference patent ‘721 is subject to analysis and rejection under obviousness-type double patenting as the parent application (14/692,665, published as USPN 9,675,639) rejoined the method of treating claims at the time of allowance.  Thus, in considering the composition which is administered in the method of the practiced ‘721 patent, the ordinarily skilled will recognize that the instant composition and composition administered by the patented method are obvious variants of one another.
Thus, the Examiner thus considers the practiced and instant inventions to be obvious variants of one another such that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of arriving at the instantly claimed method which treats skin conditions using the recited apparatus/composition, absent a clear showing of evidence to the contrary.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of Shanler et al. (USPN 10,729,720 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The key difference between the instant method and reference ‘721 composition is the scope of the elements of the administered composition.
The limitations of instant claims 51 and 62 are directed to a method of treating a wart comprising  the topical administration of a composition comprising about 40-50% w/w of hydrogen peroxide.  Stabilizers (e.g., claims 52 and 63) and an alcohol such as 2-propanol (e.g., claims 53-56 and 64-68) are co-formulated.
Claims 1 and 20 disclose topical compositions comprising about 25-70% w/w of hydrogen peroxide.  Claim 1 additionally discloses combining hydrogen peroxide with about 0.1-10% w/w of an alcohol and at least four stabilizer compounds.  Claim 20 broadens its practiced composition by removing the alcohol.  Lastly, the reference ‘720 patent discloses additional components and properties that render it more narrow in its scope than the composition of the instant method.
As discussed above, in accordance with MPEP §821.04(b), reference patent ‘720 is subject to analysis and rejection under obviousness-type double patenting as the parent application (14/692,665, published as USPN 9,675,639) rejoined the method of treating claims at the time of allowance.  Thus, in considering the composition which is administered in the method of the practiced ‘720 patent, the ordinarily skilled will recognize that the instant composition and composition administered by the patented method are obvious variants of one another.
Thus, the Examiner thus considers the practiced and instant inventions to be obvious variants of one another such that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of arriving at the instantly claimed method which treats skin conditions using the recited apparatus/composition, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.










Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615